DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 02/12/2021 with respect to independent claims and their respective dependent claims, have been considered. Applicant’s amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Yamanouchi (US PGPUB 2015/0207464 A1). Furthermore the substitute specification filed on 2/12/2021 has been accepted and entered. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 9, 11, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Yamanouchi (US PGPUB 2015/0207464 A1).

As per claim 1, Chen discloses a radio frequency generation system (Chen, Fig. 2), comprising: 
an analog signal generator configured to generate an arbitrary waveform (Chen, Fig. 2:204:202); and 
a radio frequency (RF) generator (Chen, Fig. 2:124) comprising: 
a modulator (Chen, Fig. 2:206) configured to receive the arbitrary waveform and an RF carrier (Chen, Fig. 2: input from VCO 124 and input from pulse train adjuster 204 to amplitude modulator 206), and generate a pulsed radio frequency (RF) (Chen, Fig. 2:206, output, and Column 7, lines 27-31, discloses “The amplitude modulator 206 receives a RF oscillation signal from the VCO 124 and modulates the RF oscillation signal with the pulse train signal.  The resultant pulsed RF signal is output by the amplitude modulator 206 to the power amplifier 208”); and 
an amplification stage configured to amplify the pulsed RF signal (Chen, Fig. 2:208, power amplifier output),
Although Chen discloses feedback control loop to regulate a power level of each step of the pulse RF signal as being explained above Chen further discloses in Column 9, lines 21-24 “the power level controller may receive the forward and/or reverse 
power measures themselves and use them to adjust the amplification of the power 

Yamanouchi discloses (feedback loop to regulate a power level) at least partially based on a comparison of the amplified RF signal to pre-defined set points (Yamanouchi, paragraphs 171 and 263, discloses “it is determined whether or not to output the signal of the second frequency according to a result of comparison between the total amplified power and predetermined reference power”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen teachings by comparing the amplifier output power to reference power, as taught by Yamanouchi.
The motivation would be to provide a compact and a low-cost transmission apparatus (paragraph 77), as taught by Yamanouchi.

As per claim 2, Chen in view of Yamanouchi further discloses the radio frequency generation system of claim 1, wherein the arbitrary waveform comprises an analog multi-step signal, an arbitrary pulsed signal, or a combination thereof (Chen, Fig. 2:202:204, pulse train generator/adjustor).

As per claim 9, please see the analysis of claim 1.

As per claim 11, Chen in view of Yamanouchi further discloses the method of claim 9, wherein generating the arbitrary waveform comprises generating the arbitrary waveform via an analog signal generator external to an RF generator for generating the pulse RF signal (Chen, Fig. 2:202:204, shows pulse generator external to oscillator 124 and modulator 206 ).

As per claim 14, Chen discloses a radio frequency generation system (Chen, Fig. 2) comprising: 
a radio frequency (RF) generator (Chen, Fig. 2:124) including: 
a modulator (Chen, Fig. 2:206) configured to output a pulsed radio frequency (RF) signal by modulating an RF carrier using an arbitrary waveform as a modulating signal (Chen, Fig. 2:124:204:202:206, output, and Column 7, lines 27-31, discloses “The amplitude modulator 206 receives a RF oscillation signal from the VCO 124 and modulates the RF oscillation signal with the pulse train signal.  The resultant pulsed RF signal is output by the amplitude modulator 206 to the power amplifier 208””); 
a power amplifier configured to amplify the pulsed RF signal (Chen, Fig. 2:208); and 

Although Chen discloses feedback control loop to regulate a power level of each step of the pulse RF signal as being explained above Chen further discloses in Column 9, lines 21-24 “the power level controller may receive the forward and/or reverse 
power measures themselves and use them to adjust the amplification of the power 
amplifier 208” hence as can be seen from above passage that power controller receives forward and/or reverse power measures themselves, hence in order to adjust the power level of the amplifier 208, there has to be some kind of criteria and/or comparison, and here the power level controller must have to compare the output of amplifier and/or amplifier operating level in order to adjust the power level of the amplifier. Therefore feedback loop to regulate a power level at least partially based on a comparison of the amplified pulse RF signal to pre-defined set points would have been obvious in view of Chen teachings, since forward and/or reverse power measures can corresponds to pre-defined set points and based on these set points power level controller adjust the power level of the amplifier 208. Further comparing the output of the amplifier to pre-defined set points is also well known in the art for instance 
Yamanouchi discloses (feedback loop to regulate a power level) at least partially based on a comparison of the amplified pulse RF signal to pre-defined set points (Yamanouchi, paragraphs 171 and 263, discloses “it is determined whether or not to output the signal of the second frequency according to a result of comparison between the total amplified power and predetermined reference power”).

The motivation would be to provide a compact and a low-cost transmission apparatus (paragraph 77), as taught by Yamanouchi.

As per claim 15, Chen in view of Yamanouchi further discloses the radio frequency generation system of claim 14, wherein the RF generation system comprises an analog signal generator external to the RF generator and configured to generate the arbitrary waveform (Chen, Fig. 2:202:204, shows pulse generator external to oscillator 124 and modulator 206).


Claims 6, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Yamanouchi (US PGPUB 2015/0207464 A1) and further in view of Ishida (US PGPUB 2016/0028566 A1).

As per claim 6, Chen in view of Yamanouchi further discloses the radio frequency generation system of claim 1, wherein the Although Chen in view of Yamanouchi discloses a modulator to receive the RF carrier and the arbitrary waveform, however Chen in view of Yamanouchi does not explicitly discloses modulator comprises a mixer.
Ishida discloses modulator comprises a mixer (Ishida, Fig. 1:140).

The motivation would be to provide a pulse generation device which is capable of suitably adjusting and outputting a pulse pattern by a simple configuration (paragraph 12), as taught by Ishida.

As per claim 10, Chen in view of Yamanouchi further discloses the method of claim 9, wherein modulating comprises Although Chen in view of Yamanouchi discloses a modulator to receive the RF carrier and the arbitrary waveform, however Chen in view of Yamanouchi does not explicitly discloses modulating the RF carrier via a mixer or an automatic gain control (AGC) amplifier.
Ishida discloses modulating the RF carrier via a mixer or an automatic gain control (AGC) amplifier (Ishida, Fig. 1:140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Yamanouchi teachings by implementing a mixer to the system, as taught by Ishida.
The motivation would be to provide a pulse generation device which is capable of suitably adjusting and outputting a pulse pattern by a simple configuration (paragraph 12), as taught by Ishida.

As per claim 18, please see the analysis of claim 10.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Yamanouchi (US PGPUB 2015/0207464 A1) and further in view of Bowyer (US Patent 6,307,593 B1).

As per claim 7, Chen in view of Yamanouchi further discloses the radio frequency generation system of claim 1, wherein the Although Chen in view of Yamanouchi discloses a modulator to receive the RF carrier and the arbitrary waveform, however Chen in view of Yamanouchi does not explicitly discloses modulator comprises an automatic gain control (AGC) amplifier.
Bowyer discloses modulator comprises an automatic gain control (AGC) amplifier (Bowyer, Fig. 2:52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen teachings by implementing a mixer to the system, as taught by Bowyer.
The motivation would be to provide an improved system with reduced interference features and reduced cost (Column 8, lines 61-63 and Column 9, line 4), as taught by Bowyer.





Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Yamanouchi (US PGPUB 2015/0207464 A1) and further in view of Bleiweiss (US PGPUB 2009/0276813 A1).

As per claim 8, Chen in view of Yamanouchi further discloses the radio frequency generation system of claim 1, wherein the Although Chen in view of Yamanouchi discloses modulating the RF signal with the arbitrary waveform as explained in claim 1, however Chen in view of Yamanouchi does not explicitly discloses RF generator further comprises an analog-to-digital (A/D) converter coupled between the analog signal generator and the modulator and configured to generate a digital signal in response to the arbitrary waveform. Furthermore this feature is well known in the art where modulator can perform modulation in either analog or digital form for instance Bleiweiss discloses RF generator further comprises an analog-to-digital (A/D) converter coupled between the analog signal generator and the modulator and configured to generate a digital signal (Bleiweiss, paragraph 45, discloses “RF section 218 may be referred to generally as a modulator 244 in which input signals are used to modulate a carrier signal to produce a modulated output signal for transmitting the digital signals.  The input signals can be analog or digital, and are generally converted to digital form prior to modulation…”).

The motivation would be to provide a system with reduced interference (paragraph 11), as taught by Bleweiss.

As per claim 17, please see the analysis of claim 8.

Claims 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 6,472,822 B1) and further in view of Yamanouchi (US PGPUB 2015/0207464 A1) and further in view of Nakamura (US PGPUB 2018/0364321 A1).

As per claim 12, Chen in view of Yamanouchi further discloses the method of claim 11, further comprising Chen in view of Yamanouchi does not explicitly discloses converting the arbitrary waveform to a digital signal prior to modulating the RF carrier.
Nakamura discloses converting the arbitrary waveform to a digital signal prior to modulating the RF carrier (Nakamura, Fig. 1511:1512:1513, and paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Yamanouchi teachings by converting signal from analog to digital before modulation, as taught by Bleiweiss.
The motivation would be to provide a system with reduced noise (paragraph 38), as taught by Nakamura.


Allowable Subject Matter
Claims 3-5, 13, 16 and 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633